DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot, whereas new rejections have been made to read on the amended claim language.
 The Examiner appreciates the time and effort of the Applicant in the compact prosecution. 
The Applicant argues in the Remarks that the prior art fail to disclose a non-planar butler feed network. The Examiner disagrees. The non-planar butler feed network is described as being formed by the stacked first ground layer, first transmission layer, second ground layer, second transmission layer and third ground layer as shown in the device of Maruyama et al. Margomenos et al. structurally disclose a 3D integrated butler matrix feeding network that is not planar (Para. 0033, Lines 1-2) further described as a 3D transition having multiple layers (Para. 0006, Lines 1-8).
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 20160006118) in view of Margomenos et al. (US 20100225539).
Regarding claim 1:
Maruyama et al. disclose a phase scanning array antenna (in Figs. 4-6), comprising: an antenna layer (150), a first ground layer (143), a first transmission layer (110), a second ground layer (144), a second transmission layer (120) and a third ground layer (125) that are arranged in a stacked manner (See Figs.); wherein the antenna layer (150) comprises a plurality of antenna elements (146); the first ground layer (143), the first transmission layer (110), the second ground layer (144), the second transmission layer (120) and the third ground layer (125) form a feed network (110 and 120) feeding power to the antenna layer (150); a plurality of input terminals (127) arranged at the second transmission layer (120); and a plurality of output terminals (117) arranged at the first transmission layer (110); wherein each of the input terminals (127) is electrically connected with each of the output terminals (117), a phase difference between any of the input terminals (127) and each of the output terminals (117) is of an arithmetic value, and each of the output terminals (110) is electrically coupled with one of the antenna elements (146; Claim 7); the feed network (110 and 120) comprises four input terminals in 2*2 
Maruyama et al. is silent on that the first ground layer, the first transmission layer, the second ground layer, the second transmission layer and the third ground layer form a non-planar Butler feed network feeding power to the antenna layer; the non-planar Butler feed network is arranged in a central symmetry manner.
Margomenos et al. disclose (in Figs. 1 and 2A) the obviousness of implementing ground and transmission layers to form a Butler feed network (100) feeding power to the antenna layer (Ant 1-4; Para. 0004, Lines 1-11); the non-planar Butler feed network is arranged in a central symmetry manner (See Fig. 2A).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the non-planar Butler arranged as centrally symmetrical as taught by Margomenos et al. into the feed network of Maruyama et al. for the benefit of achieving improved crossover (Para. 0014, Lines 1-2) to reduce the effects of the non-uniformity of the ground plane on the second side of the substrate (Para. 0016, Lines 4-6).
Regarding claim 2:
Maruyama et al. disclose a plurality of first through holes (112); the second transmission layer (120) is electrically connected with the first transmission layer (110) through a corresponding first through hole (112).
Regarding claim 3:
Maruyama et al. disclose a plurality of second through holes (112); each of the output terminals (117) is electrically connected with the antenna elements (146) through a corresponding second through hole (112).
Regarding claim 4:
Maruyama et al. disclose the first transmission layer (110) and the second transmission layer (120) respectively comprise strip-shaped microstrip lines (118 and 128), two sides of the first transmission layer (110) are provided with ground through holes (112) communicated with the first ground layer (143) and the second ground layer (144) to form integrated waveguide (Para. 0223, Lines 1-4), and two sides of 
Regarding claim 10:
Maruyama et al. disclose a dielectric plate (142) sandwiched between any adjacent two of the antenna layer (150), the first ground layer (148), the first transmission layer (110), the second ground layer (144), the second transmission layer (120) and the third ground layer (125).
Regarding claim 11:
Maruyama et al. disclose (See Fig. 6) an antenna layer (150), a first ground layer (143), a first transmission layer (110), a second ground layer (144), a second transmission layer (120) and a third ground layer (125) that are arranged in a stacks (See Figs.); wherein the antenna layer (150) comprises: a plurality of antenna elements (146; See Fig. 6); the first ground layer (143), the first transmission layer (110), the second ground layer (144), the second transmission layer (120) and the third ground layer (125) for a feed network feeding power to the antenna layer (150); a plurality of input terminals (127) arranged at the second transmission layer (120); and a plurality of output terminals (117) arranged at the first transmission layer (110); wherein each of the input terminals (127) is electrically connected with each of the output terminals (117), a phase difference between any of the input terminals (127) and each of the output terminals (117) is of an equal difference value, and each of the output terminals (110) is electrically coupled with one of the antenna elements (146; Claim 7); the feed network comprises four input terminals in 2*2 arrangement and four output terminals in 2*2 arrangement, and the antenna elements are arranged in a 2*2 array (See Fig. 5).
Regarding claim 12:
Maruyama et al. disclose (in Figs. 4-6) a plurality of first through holes (112); the second transmission layer (120) is electrically connected with the first transmission layer (110) through a corresponding first through hole (112).
Regarding claim 13:

Regarding claim 14:
Maruyama et al. disclose the first transmission layer (110) and the second transmission layer (120) respectively comprise strip-shaped microstrip lines (118 and 128), two sides of the first transmission layer (110) are provided with ground through holes (112) communicated with the first ground layer (143) and the second ground layer (144) to form integrated waveguide (Para. 0223, Lines 1-4), and two sides of the second transmission layer (120) are provided with ground through holes (112) communicated with the second ground layer (144) and the third ground layer (116) to form integrated waveguide (Para. 0223, Lines 1-4).
Regarding claim 20:
Maruyama et al. disclose a dielectric plate (142) sandwiched between any adjacent two of the antenna layer (150), the first ground layer (143), the first transmission layer (110), the second ground layer (144), the second transmission layer (120) and the third ground layer (125).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845